              Case 5:18-po-00223-JLT Document 11 Filed 02/12/21 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 5:18-po-00223-JLT
11                           Plaintiff,
                                                        MOTION AND [PROPOSED] ORDER FOR
12   v.                                                 DISMISSAL WITHOUT PREJUDICE
13   ANTONIO REYES,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice, and

20 vacate the trial date on March 5, 2021 at 10:00a.m.

21
     DATED: February 12, 2021                             Respectfully submitted,
22
                                                          McGREGOR W. SCOTT
23                                                        United States Attorney

24                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
25                                                        Special Assistant U.S. Attorney

26

27

28
                                                         1
                                                                                            U.S. v. REYES
                                                                               Case No. 5:18-po-00223-JLT
              Case 5:18-po-00223-JLT Document 11 Filed 02/12/21 Page 2 of 2



 1
                                                   ORDER
 2

 3          IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice,
 4 and the trial set for March 5, 2021 at 10:00 a.m. is vacated.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    February 12, 2021                          /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                                                                                         U.S. v. REYES
                                                                            Case No. 5:18-po-00223-JLT
